Exhibit 13 The Savannah Bancorp, Inc. and Subsidiaries Financial Statement Section Index Page Number Index to Financial Statement Section F - 1 Report of Independent Registered Public Accounting Firm F - 2 Report of Independent Registered Public Accounting Firm F - 3 Consolidated Balance Sheets December 31, 2007 and 2006 F -4 Consolidated Statements of Income for the Years Ended December 31, 2007, 2006 and 2005 F -5 Consolidated Statements of Changes in Shareholders' Equity for the Years Ended December 31, 2007,2006 and 2005 F -6 Consolidated Statements of Cash Flows for the Years EndedDecember 31, 2007, 2006 and 2005 F -7 Notesto ConsolidatedFinancial Statements F -8 Management's Discussion and Analysis of Financial Condition and Results of Operations F - 26 Selected Five-Year Financial Data 2003-2007 Selected Financial Condition Highlights F - 26 Selected Operating Highlights F - 27 Selected Quarterly Data F - 28 Market for Registrant's Common Equity and Related Shareholder Matters F - 28 Stock Performance Graph F - 29 Introduction F -30 Critical Accounting Estimate F -31 Results of Operations 2007 Compared with 2006 F -34 2006 Compared with 2005 F -35 Financial Condition and Capital Resources F - 36 Loan Concentrations F - 36 Liquidity and Interest Rate Sensitivity Management F - 37 Off-Balance Sheet Arrangements F - 38 Forward Looking Statements F - 39 Cash Flow/Maturity Gap and Repricing Data F -40 Average Balance Sheet and Rate/Volume Analysis 2007 and 2006 F -41 Average Balance Sheet and Rate/Volume Analysis 2006 and 2005 F -42 F - 1 The Savannah Bancorp, Inc. - 2007 Annual Report Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of The Savannah Bancorp, Inc.: We have audited the accompanying consolidated balance sheet of The Savannah Bancorp, Inc. and its subsidiaries as of December 31, 2007, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for the year ended December 31, 2007.These consolidated financial statements are the responsibility of The Savannah Bancorp, Inc.’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audit of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of The Savannah Bancorp, Inc. and its subsidiaries as of December 31, 2007, and the results of its operations and its cash flows for the year ended December 31, 2007 in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United
